PER CURIAM:
Michael John Brown appeals from the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim upon which relief can be granted. We have reviewed the record and find no reversible error, as Brown failed to adequately allege that his injuries were the result of an intentional exercise of force by police officers in violation of the Fourth Amendment.* See Vathekan v. Prince George’s County, 154 F.3d 173, 178 (4th Cir.1998). Therefore, we affirm the district court’s ruling and deny Brown’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Brown has failed to clearly address the district court’s dismissal of any of his other claims; therefore, review of those claims on appeal has been waived. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir. 1999); 4th Cir. R. 34(b).